Title: From George Washington to Alexander Addison, 4 March 1799
From: Washington, George
To: Addison, Alexander

 

Sir,
Mount Vernon 4th March 1799

Your favour of the 31st ofjany, enclosing your second charge to the Grand Juries of the County Courts of the fifth Circuit of the State of Pennsylvania, at the last Decr Sessions, has been duly received, and for the Enclosure I thank you.
I wish, sincerely, that your good example, in endeavouring to bring the People of these United States more acquainted with the Laws & principles of their Government, was followed. They only require a proper understanding of these, to judge rightly on all great National questions; but unfortunately, infinite more pains is taken to blind them by one discription of men, than there is to open their eyes by the other; which, in my opinion, is the sourse of most of the evils we labour under.
I would pray you, my good Sir, to use your endeavours, that I may be paid the balance of the last Instalment due to me from the Estate of the deceased Colo. Ritchie; & that no failure may happen in complying with that which will be due the first of June next ensuing.
I can assure you, most truly, that I am in real want of these payments; the most conclusive evidence I can give you of which, is, that I am driven to the necessity of borrowing at the Banks, by renewed notes every Sixty days—which, I am sure you will allow, is a ruinous mode of obtaining money, when I can receive common interest only for that out of which I am kept. With very great esteem—I am Sir Your Most Obedt and Very Humble Servant

Go: Washington

